The indictment contained two counts. The first count charged the manufacture of prohibited liquors; the second count charged the possession of a still. *Page 590 
The evidence for the state tended to show that the defendant and one Hawk Hall, together with some negroes, were working at certain stills about 10 o'clock at night, and that whisky was being manufactured. There were four stills found in operation in the woods about two miles from the defendant's home.
The evidence was sufficient to submit to the jury the question of the guilt velnon of the defendant. Stewart v. State (Ala.App.) 97 So. 684;1 Whitfield v. State (Ala.App.)97 So. 168.2 It was competent for the state to show what the defendant was doing at the time the officers raided the still.
It was also competent for the state to prove as a part of the res gestæ the acts of another person who was with the defendant at the still.
One Herbert Williams, a witness for defendant, testified that on the night the still was found by the officers, the defendant was at Mac Dawkins' house; that witness left there about 12 o'clock and left the defendant there. It was not error for the court to permit the solicitor for the state to ask the witness on cross-examination, "Who else did you leave there?" A broad latitude is allowed on cross-examination. Questions may be asked to test the witness' knowledge of the facts about which he was testifying, his accuracy, or his sincerity.
No exception was reserved to the court's oral charge, no charge in writing was requested by the defendant, no motion for new trial was made, and the sufficiency of the evidence to convict cannot be tested for the first time on appeal. Thomas v. State, 18 Ala. App. 390, 92 So. 239.
There is no error in the record. The judgment of the circuit court is affirmed.
Affirmed.
1 Ante, p. 389.
2 Ante, p. 326.